Name: Commission Directive 79/76/EEC of 21 December 1978 adapting to technical progress Council Directive 72/276/EEC on the approximation of the laws of the Member States relating to certain methods for the quantitative analysis of binary textile fibre mixtures
 Type: Directive
 Subject Matter: technology and technical regulations;  chemistry;  leather and textile industries;  European Union law;  consumption;  natural and applied sciences
 Date Published: 1979-01-24

 Avis juridique important|31979L0076Commission Directive 79/76/EEC of 21 December 1978 adapting to technical progress Council Directive 72/276/EEC on the approximation of the laws of the Member States relating to certain methods for the quantitative analysis of binary textile fibre mixtures Official Journal L 017 , 24/01/1979 P. 0017 - 0018 Finnish special edition: Chapter 13 Volume 9 P. 0148 Greek special edition: Chapter 13 Volume 8 P. 0024 Swedish special edition: Chapter 13 Volume 9 P. 0148 Spanish special edition: Chapter 13 Volume 9 P. 0158 Portuguese special edition Chapter 13 Volume 9 P. 0158 COMMISSION DIRECTIVE of 21 December 1978 adapting to technical progress Council Directive 72/276/EEC on the approximation of the laws of the Member States relating to certain methods for the quantitative analysis of binary textile fibre mixtures (79/76/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to Council Directive 72/276/EEC of 17 July 1972 on the approximation of the laws of the Member States relating to certain methods for the quantitative analysis of binary textile fibre mixtures (1), Whereas the above Directive laid down uniform methods applicable to certain binary textile fibre mixtures in order to determine, in official tests carried out in Member States, the fibre composition of such textile products, as regards both the pre-treatment of the sample and its quantitative analysis; Whereas it has proved necessary to adapt analysis methods Nos 3 and 6 in Annex II to Directive 72/276/EEC to the most recent developments in science and technology ; whereas the amendments provided for this purpose are essential for the implementation and use of such methods; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of Methods of Textile Analysis, provided for in Article 5 of Council Directive 72/276/EEC; Whereas an early date must be specified for the entry into force of the provisions of national law necessary for the implementation of the Directive ; whereas such entry into force should therefore take place within six months of the notification of this Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II (2), methods No 3 and No 6, to Council Directive 72/276/EEC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the provisions necessary to comply with this Directive within six months of its notification and shall forthwith inform the Commission thereof. 2. As soon as this Directive has been notified, Member States shall also ensure that the Commission is informed, in sufficient time for it to submit its comments, of any draft laws, regulations or administrative provisions which they intend to adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 21 December 1978. For the Commission Richard BURKE Member of the Commission (1)OJ No L 173, 31.7.1972, p. 1. ANNEX Amendment to Annex II (2) of Council Directive 72/276/EEC of 17 July 1972 METHOD No 3 Item 3 : APPARATUS AND REAGENTS (other than those specified in the general instructions) ; 3.2. Reagents, point (i), shall read: "Solution containing 20 g of fused anhydrous zinc chloride and 68 g of anhydrous formic acid made up to 100 g with water (namely 20 parts by mass of fused anhydrous zinc chloride to 80 parts by mass of 85 % m/m formic acid)." Attention is drawn, in this respect, to Annex II (1), point I.3.2.2, which lays down that all reagents used should be chemically pure ; in addition, it is essential to use only fused anhydrous zinc chloride. Item 4 : TEST PROCEDURE ; the second sentence of the second paragraph shall read: "Rinse the fibrous residue in approximately 100 ml of cold ammonia solution (3.2.ii) ensuring that this residue remains wholly immersed in the solution for 10 minutes (1) ; then rinse thoroughly with cold water." (1)To ensure that the fibrous residue is immersed in the ammonia solution for 10 minutes, one may for example, use a filter crucible adaptor fitted with a tap by which the flow of the ammonia solution can be regulated. Item 5 : CALCULATION AND EXPRESSION OF RESULTS shall read: "Calculate the results as described in the general instructions. The value of "d" for cotton is 1 702." METHOD No 6 Item 4 : TEST PROCEDURE ; the last sentence shall read: "Finally, apply suction to eliminate excess liquid, then treat the residue with boiling water to eliminate all the solvent, apply suction, dry the crucible and residue, cool and weigh them."